Title: From Thomas Jefferson to Wilson Cary Nicholas, 29 February 1808
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Th:J. to mr Nicholas.
                     Feb. 29. 08.
                  
                  You observed yesterday in conversation that the Feds say I have given them every thing from Gr. Britain & little from France. but the reason is we have little from France, and much from England. From France I have communicated 1. Armstrong’s letter to Champagny & his answer avowing the extension of the Berlin decree to us. 2. Armstrong’s letter to him on the doctrine to that effect laid down in the case of the Horizon. we have nothing more of a public nature, for we have not yet recieved Champagny’s last answer, nor the Milan decree. from England we have given 1. Monroe & Canning’s correspondence on the Chesapeake. 2. the proclamation & orders of November. 3. Pinckney’s representation on those orders. this is all we have. if the feds say we have more from France but hold back, the answer is that it is false, and that in this assertion they are following their constant practice of telling lies & then arguing on them as if true. Affectionate salutations.
               